Grant, C. J.
(after stating the facts). John Pulezer, Sr., died November 28, 1880. Complainant, defendant John, their mother, and the imbecile son lived together upon the place after the father’s death until complainant became of age. It appears from the allegations of the bill, answer, and proofs that complainant, shortly after he became of age, and several years before this bill was filed, obtained from all the heirs except the imbecile brother quitclaim deeds of one-half the land, and that he also *94quitclaimed the other half to John. He therefore obtained all the relief to which he was entitled except the interest of his imbecile brother, who is living, and the damages he claims. He has a complete remedy at law for damages if he is entitled to any, and the brother is a necessary party when he seeks to establish the deed and contract. The bill was therefore properly dismissed.
Decree affirmed, with costs..
The other Justices concurred.